Citation Nr: 0433894	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  04-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1985 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran subsequently perfected this 
appeal.  

A hearing before the undersigned was held in October 2004.  A 
transcript of this hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  There is no evidence of a compensable hearing loss 
disability within one year after discharge from service and 
the veteran does not have a current hearing loss disability 
for VA purposes.  

3.  Resolving reasonable doubt in the veteran's favor, his 
current tinnitus is related to his active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may a sensorineural hearing loss 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).  

2.  Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2003, the RO notified the veteran of his rights in 
the VA claims process.  The veteran was advised of his and 
VA's respective obligations regarding obtaining evidence.  
The veteran was specifically advised of the evidence 
necessary to establish entitlement to service-connected 
benefits.  The veteran was also asked to tell VA about any 
additional information or evidence that he wanted it to try 
and obtain and to send information describing additional 
evidence or the evidence itself to the RO.  

The April 2004 statement of the case (SOC) specifically set 
forth the regulations pertaining to VA's duty to assist and 
for service connection.  This document also advised the 
veteran of the evidence of record and of the reasons and 
bases for denial.

The claims folder contains the veteran's service medical 
records and records from VA facilities in Washington and 
Martinsburg.  The veteran has not identified additional 
treatment records that need to be obtained and has not 
provided authorization for the release of private medical 
records.  The veteran was provided a VA examination in April 
2003.  In various statements, the veteran contends the VA 
examination was not a true account of his condition and that 
he deserves another examination.  On review, the VA 
examination provides all necessary information and there is 
no indication this examination was inadequate.  Therefore, 
the Board finds that additional examination is not required.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  At his 
October 2004 hearing, he reported that his military 
occupational specialty (MOS) was power generator repair and 
that he did not have any occupational or recreational 
exposure to loud noises after service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2004), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

Bilateral Hearing Loss

Service medical records indicate that the veteran underwent 
audiometric testing on various occasions during his period of 
active duty.  On examination for enlistment in 1985, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
10
5
15
10





In September 1985 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
15
5
LEFT
5
10
10
20
15

In April 1986, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
0
LEFT
10
15
5
25
25

In May 1987 pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
5
LEFT
15
10
0
10
5

VA outpatient records dated in January 2003 indicate that the 
veteran failed a fixed level hearing screening.  On 
audiometric testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
15
20
10
25
20

Puretone thresholds at 6000 and 8000 Hertz were 20 and 30 in 
the right ear, and 30 and 35 in the left ear.  The examiner 
indicated that puretone thresholds depicted a mild hearing 
loss at 8000 Hertz in the right ear and 6000 and 8000 Hertz 
in the left ear, otherwise hearing was within normal limits 
bilaterally.  The examiner further indicated that the results 
supported a bilateral sensory hearing loss most likely 
attributed to noise exposure.   

The veteran underwent a VA examination in April 2003.  The 
claims folder was available for review.  The examiner set 
forth the findings from the veteran's in-service audiometric 
examinations and indicated that all results were within 
normal limits and resulted in an H-1 profile.  The veteran 
did not have any complaints with regard to his hearing.  On 
audiometric testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
15
15
10
30
20

The examiner indicated that by VA guidelines the hearing 
results were within normal limits bilaterally.  Speech 
recognition scores based on the Maryland CNC were 94 percent 
bilaterally.  

The veteran's DD-214 confirms that his MOS was power 
generator equipment repair.  Thus, there is likely evidence 
of noise exposure during service.  Service medical records 
indicate puretone thresholds greater than 20 in the left ear 
at 3000 and 4000 Hertz in April 1986.  The record also shows 
puretone thresholds greater than 20 at 6000 Hertz.  As such, 
there is some evidence of hearing loss during service.  See 
Hensley, supra.  There is no medical evidence of a 
compensable hearing loss disability within one year after 
discharge from service.  

Service connection on a direct basis requires evidence of a 
current disability and a relationship between any such 
disability and the in-service noise exposure.  The Board 
acknowledges the January 2003 VA opinion that the veteran has 
a bilateral sensory hearing loss most likely attributed to 
noise exposure.  This hearing loss, however, appears to be at 
6000 and 8000 Hertz and not at the specified VA frequencies.  

On review, the audiometric test results of record do not 
establish a current hearing loss disability for VA purposes.  
That is, there is no medical evidence of puretone thresholds 
of 40 decibels or greater at the specified frequencies, or 
puretone thresholds 26 decibels or greater for at least 3 of 
the specified frequencies.  The Board acknowledges the speech 
recognition scores of 94 percent bilaterally, but a hearing 
loss for VA purposes requires speech recognition scores less 
than 94 percent.  See 38 C.F.R. § 3.385 (2004).  

The Board has reviewed all evidence of record and concludes 
that the veteran's claim for service connection for bilateral 
hearing loss must be denied on both a direct and a 
presumptive basis.  As the preponderance of the evidence is 
against the veteran's claim for service connection, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

Tinnitus

Service medical records are negative for any complaints or 
diagnosis of tinnitus.  As discussed above, the veteran's MOS 
during service was likely to result in noise exposure.  On 
review, the first medical evidence of tinnitus appears to be 
dated in January 2003.  The record contains two VA medical 
opinions regarding the etiology of the veteran's tinnitus.  

In January 2003, the veteran reported a constant ringing in 
both ears that has gotten worse over the years.  The examiner 
indicated the results supported a bilateral sensory hearing 
loss likely attributed to noise exposure and that tinnitus 
typically accompanies this type of hearing loss.  

On VA examination in April 2003, the veteran's chief 
complaint was bilateral tinnitus that has increased over the 
past year.  The veteran attributed his tinnitus to repairing 
generators in the service.  The examiner indicated that while 
the noise level from generators is hazardous to hearing 
sensitivity and may cause tinnitus, it cannot be determined 
with certainty that this exposure caused his tinnitus 
especially when threshold levels in 1985, 1986, and 1987 were 
within normal limits.  

The January 2003 VA opinion suggests that the veteran has 
tinnitus related to noise induced hearing loss.  The April 
2003 VA opinion is equivocal in nature and does not state 
with certainty whether or not the veteran's tinnitus is 
related to his in-service noise exposure.  Resolving 
reasonable doubt in the veteran's favor, however, the Board 
concludes that there is medical evidence of a relationship to 
service and service connection for tinnitus is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



